Title: To Benjamin Franklin from Charles (C.-J.) Le Roux, 19 June 1784
From: Le Roux, C.-J.
To: Franklin, Benjamin



Monsieur
Paris 19. Juin 1784.

Depuis quelques années que je n’ai eû l’honneur ni de vous voir ni de vous écrire, peut-être m’avez vous perdu de vue. Mr. De Gebelin que la Société et les Lettres ont perdu trop tôt m’honoroit de son estimé et de son amitié. Il connoissoit mes ouvrages et particulierement Mon Journal d’Education que j’ai fait autrefois par ordre du Gouvernement pour l’institution de notre Monarque. Je tenois pension au College Royal de Boncourt, montagne ste. Genevieve, maintenant je Dirige une maison d’Education avec le sr. Le cœur chez qui a demeuré mr. votre petit fils, quand ce maître demeuroit à Passi.
Le Porteur de la presente, du pays de feu mr. De Gebelin, est un homme de lettres Suisse qui est fort éclairé, il venoit a Paris pour y être placé par l’entremise de m. de Gebelin mais sa mort prêmaturée et inattendue est cause que ce brave étranger n’est point placé. Vous êtes, Monsieur, l’ami des hommes et surtout le protecteur des citoyens honnêtes et savans, je vous suplie

d’honnorer de votre bonté le monsieur qui vous remettra cette Lettre. Il est propre à bien des choses et il peut vous être utile ou a vos connoissances.
J’ai l’honneur d’être avec respect Monsieur Votre très humble et tres obeissant Serviteur

Le Roux instituteurà Chaillot, rue des batailles. même Maison de m. Le cœur

 
Addressed: A Monsieur / Monsieur Franklin / A Passi.
Notation: Le Roux 19 Juin 1784.
